Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Hurles on 06 April 2022.

The application has been amended as follows: 
IN THE SPECIFICATION
On page 18 line 13, “119a” was replaced by --119b--

IN THE CLAIMS
In claim 1 line 6, “blowers” was replaced by --plurality of blowers--
In claim 1 line 9, “discharge port” was replaced by --cold air and warm air discharge ports--
In claim 1 line 10, “outdoor” was replaced by --the outdoor--
In claim 1 line 10, “outflow port” was replaced by --cold air and warm air outflow ports--
In claim 1 line 16, “discharge port” was replaced by --cold air and warm air discharge ports--
In claim 1 line 17, “outflow port” was replaced by --cold air and warm air outflow ports--
In claim 3 line 5, “discharge port” was replaced by --cold air and warm air discharge ports--
In claim 3 last line, “outflow port” was replaced by --cold air and warm air outflow ports--

Claim 5 was replaced by the following: 
--5	An air conditioner for a vehicle comprising: 
an air-conditioning case having a cold air outflow port and a warm air outflow port for discharging air to an interior of the vehicle, a cold air discharge port and a warm air discharge port for discharging air to an outside of the vehicle, and a plurality of blowers; 
an indoor and outdoor air supply means connected with the plurality of blowers to selectively supply indoor air and outdoor air to the plurality of blowers; and 
a control unit for controlling the indoor and outdoor air supply means and the plurality of blowers in a ventilation mode in order to inhale the indoor air of the interior of the vehicle and discharge the indoor air to the outside of the vehicle through the cold air and warm air discharge ports or in order to inhale outdoor air and introduce the inhaled air to the interior of the vehicle through the cold air and warm air outflow ports; 
wherein the plurality of blowers are a first blower mounted at an entrance of the air-conditioning case and a second blower mounted at one side of the first blower, and 
wherein the control unit controls the first blower to inhale the indoor air of the vehicle and discharge the inhaled air to the outside of the vehicle through the cold air and warm air discharge ports, and controls the second blower to inhale the outdoor air and discharge the inhaled air to the interior of the vehicle through the cold air and warm air outflow ports in the ventilation mode; 
wherein the indoor and outdoor air supply means comprises: 
an intake duct connected with the first and second blowers to communicate with each other and having an indoor air inlet and an outdoor air inlet; 
a first indoor and outdoor air converting door for selectively opening the indoor air inlet and the outdoor air inlet with respect to the first blower; and a second indoor and outdoor air converting door for selectively opening the indoor air inlet and the outdoor air inlet with respect to the second blower; 
wherein the air-conditioning case includes a cold air passageway, a warm air passageway, the cold air outflow port for introducing the air passing through the cold air passageway to the interior of the vehicle, the cold air discharge port for discharging the air passing through the cold air passage to the outside, the warm air outflow port for introducing the air passing through the warm air passageway to the interior of the vehicle, and the warm air discharge port for discharging the air passing through the warm air passageway to the outside of the vehicle, 
wherein a cold air mode door for opening and closing the cold air outflow port and the cold air discharge port is disposed at one side of the cold air passageway of the air-conditioning case, and
wherein a warm air mode door for opening and closing the warm air outflow port and the warm air discharge port is disposed at one side of the warm air passageway of the air-conditioning case.--

In claim 9 line 3, “port” was replaced by --ports--
In claim 9 line 4, “and having a blowing fan” was deleted
In claim 9 line 8, “from the direction” was replaced by --from a direction--
In claim 9 line 11, “blowing fan” was replaced by --blower--
In claim 9 line 12, “blower and a second blower formed to face each other” was replaced by --blower, and wherein a second blower is formed to face the first blower--
In claim 9 line 17, “blowing fan” was replaced by --first blower--
In claim 12 lines 4-7, “wherein the air-conditioning case includes a cold air passageway in which the evaporator is mounted to supply cold air passing through the evaporator and warm air passing through the condenser to the interior of the vehicle or discharge the cold air and the warm air to the outside of the vehicle, and a warm air passageway in which the condenser is mounted,” was replaced by --wherein the air-conditioning case includes a cold air passageway in which the evaporator is mounted to supply cold air passing through the evaporator to an interior of the vehicle or discharge the cold air to an outside of the vehicle; wherein the air conditioning case further includes a warm air passageway in which the condenser is mounted to supply warm air passing through the condenser to the interior of the vehicle or discharge the warm air to the outside of the vehicle,--
In claim 12 line 9, “the inlet” was replaced by --an inlet--
In claim 12 line 13, “the inlet” was replaced by --an inlet--
In claim 12 lines 20-22, “the upstream end of one of the first and second first and second inlet rings in an air inhalation direction to make air uniformly inhaled and moved to one of the first and second blowing fans” was replace by --an upstream end of the first inlet ring in an air inhalation direction to make air uniformly inhaled and moved to the first blowing fan--
In claim 14 line 2-3, “ends of the first and second inlet rings” was replaced by --end of the first inlet ring--
In claim 17 line 4, “port” was replaced by --ports--
In claim 17 line 9, “from the direction” was replaced by --from a direction--
In claim 17 line 13, “blower and a second blower formed to face each other” was replaced by --blower, and wherein a second blower is formed to face the first blower--
In claim 18 line 2, “filter holes are” was replaced by --plurality of filter holes are each--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
For claim 1, the prior arts of record fail to teach the claimed function of the control unit.  In order to meet the limitation about the control unit functions, the control unit of the combination would have to be modified to program additional functions to the control unit (Takahashi 6).  Such modification would not have been obvious and cannot be done without impermissible hindsight reconstruction.
For claim 5, the most reasonable interpretation for the location of the cold air mode door is Takahashi 35.  The cold air mode door is in the middle of the cold air passageway and only opens or closes the cold air discharge port.  Therefore it cannot perform the claimed function “for opening and closing the cold air outflow port and the cold air discharge port”.  If the combination were to be modified to meet the claimed function, it would teach away from Takahashi because Takahashi intends to have cold air discharge port located in the middle of the cold air passageway.
For claim 9, it would not have been obvious to modify the combination of Takahashi in view of Jeong to have filter in a convex shape in a reverse direction of the air inflow because making Jeong’s filter curve upwardly would block the movement of the damper 115, and it would teach away from Jeong.
For claim 17, the closest combination teaches a wave shaped filter as shown in Jeong fig 5.  The combination doesn’t teach “filter unit has a plurality of filter holes and the filter holes are expanded to get wider toward the blowing fan”.  It would not have been obvious to modify the filter in Jeong to have openings in the filter because Jeong wanted to have a filter “foldable in a zigzag form” (See Jeong [0044].  Jeong wanted to have the filter in a zigzag shape).  Modifying Jeong’s filter to a different shape would teach away from Jeong’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762